Citation Nr: 0841345	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-30 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's syndrome, to 
include as secondary to the veteran's service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
March 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied service connection.  
Responsibility for the appeal now lies with the RO in St. 
Petersburg, Florida.  

In July 2007, the veteran and his wife testified at a 
personal hearing at the RO before a Decision Review Officer.  
In June 2008, the veteran and his wife testified at a 
personal hearing, over which the undersigned Veterans Law 
Judge presided at the RO.  A transcript of each hearing has 
been associated with the claims folder. 

At the June 2008 hearing, the veteran's wife testified that 
the veteran's hearing loss has worsened and the veteran's 
representative noted that the veteran wanted an increased 
rating for bilateral hearing loss.  June 2008 Transcript at 
9-10.  The Board refers this matter to the RO for appropriate 
action.  


FINDING OF FACT

The veteran does not have a current disability of Meniere's 
syndrome.  


CONCLUSION OF LAW

The criteria for service connection for Meniere's syndrome, 
to include as secondary to bilateral hearing loss, have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A veteran may 
establish entitlement to service connection on a direct basis 
or on a secondary basis.  For direct service connection, 
three requirements must be established: (1) a current 
disability exists; (2) an injury or disease was incurred 
during active military service; and (3) a relationship exists 
between the current disability and the inservice injury or 
disease.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of the 
relationship between that disability and an injury or disease 
incurred in service).  

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Regardless of which legal basis is used, the first 
requirement is that the record must establish that the 
veteran has a current disability.  A veteran cannot qualify 
for service connection without a medical finding of a current 
disability.  Congress specifically limits disability 
compensation to those who have a present disability.  
Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (a currently 
existing disability is required to establish service 
connection); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is not appropriate without 
evidence of a presently existing disability).  Although there 
is some conflicting evidence on the matter, when the 
credibility of all of the evidence is considered, the record 
does not establish that the veteran has a current disability 
of Meniere's syndrome.  

In August 2007, two VA compensation and pension (C&P) 
examiners determined that the veteran does not have Meniere's 
syndrome.  The ear disease C&P examiner reviewed the claims 
folder (including past audio examinations), conducted an 
examination, and concluded that the veteran did not have 
Meniere's syndrome.  The examiner explained that with 
Meniere's syndrome, the hearing loss is predominantly low 
tone hearing loss but that the veteran's audio examinations 
revealed a sloping, high-frequency hearing loss.  In 
addition, with Meniere's syndrome, the vertigo is severe, 
lasting up to hours, but the veteran's vertigo is short-lived 
when he arises from being seated.  The examiner concluded 
that the veteran's hearing loss is more consistent with 
acoustic trauma and presbycusis than Meniere's syndrome.  The 
examiner also provided an opinion that the veteran's 
imbalance is most likely secondary to orthostasis because he 
takes antihypertensives and the imbalance symptoms are short-
lived.  

The audio C&P examiner also reviewed the claims file, 
including the service treatment records, and conducted an 
examination. The audio examiner noted the veteran's 
unprotected exposure to acoustic trauma during service and 
his recurrent, rather than constant, tinnitus.  The audio 
tests showed the veteran had moderately severe sensorineural 
loss of the right ear and profound hearing loss in the left 
ear.  After conducting an examination, the audio C&P examiner 
determined that the veteran did not have symptoms of 
Meniere's syndrome because the veteran had no roaring 
tinnitus, episodic vertigo, aural fullness, or fluctuating 
hearing loss.  Moreover, the audio examiner noted that the 
veteran's hearing loss had remained stable throughout the 
years with no evidence of fluctuations, which implied that 
fluctuating or progressive hearing loss would be expected in 
Meniere's syndrome.  

The veteran argues that his private neurologist diagnosed 
Meniere's syndrome.  In July 2003, the veteran was referred 
to Dr. Zubillaga, a neurologist.  His diagnostic impression 
was of chronic, mild, vestibular dysfunction.  He noted that 
it was most likely associated with degenerative inner ear 
disease, but since the MRI of the brain was only one year 
old, no further testing was warranted.  

The veteran returned to Dr. Zubillaga in August 2006.  The 
veteran wanted confirmation that he had Meniere's disease for 
his disability claim with VA.  Upon examination, Dr. 
Zubillaga noted that the veteran had difficulty with tandem 
gait with a tendency to veer to the left.  The rest of his 
cranial nerve and cognitive functions were normal.  Dr. 
Zubillaga noted the veteran's history of hearing loss with 
tinnitus as well a chronic imbalance difficulties.  He stated 
that the problem was long-standing, related to Meniere's 
disease.  He explained that it was complicated by chronic 
vertigo which is complicated by periodic attacks, a problem 
going back to many years, since he was in the Armed Forces.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Dr. Zubillaga's 
reports constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions).  But the Board finds that they are 
not entitled to much weight in establishing a current 
diagnosis of Meniere's syndrome.  

In neither report does Dr. Zubillaga definitely diagnose 
Meniere's syndrome.  In the August 2006 report, he states 
that the veteran's hearing loss, tinnitus, and chronic 
imbalance difficulties are "related to" Meniere's syndrome.  
He was even less specific in the first report.  In the 
July 2003 report, he diagnosed "vestibular dysfunction," 
without identifying which disorder was applicable to the 
veteran.  There is nothing in the claims file to show that he 
reviewed the other medical records in the claims folder 
relating to those symptoms.  In addition, the reports contain 
no rationale for the Board to review.  And in the second 
report, where Dr. Zubillaga stated that the veteran's 
symptoms were "related to" Meniere's disease, he had 
specifically been asked by the veteran to confirm Meniere's 
disease so that he could support his disability claim.  Given 
the circumstances for providing that report, as well as the 
indefinite diagnosis and the lack of rationale in both 
reports, Dr. Zubillaga's reports do not provide credible, 
medical evidence that the veteran has a current diagnosis of 
Meniere's syndrome.  

On the other hand, the Board finds that the C&P examination 
reports are entitled to a great deal of weight.  Each of 
those reports was based on a thorough review of all of the 
evidence, provided a definite statement concerning Meniere's 
syndrome, and provided logical rationales for the conclusions 
that were consistent with the other evidence in the claims 
folder.  

The C&P audio examiner noted in the examination report that 
the veteran no longer believes that he has Meniere's 
syndrome.  A lay person is competent to testify about injury 
or symptomatology where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence).  But an opinion as 
to the appropriate diagnosis is beyond the competence of a 
layperson, like the veteran.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  As a 
result, the Board did not assign any weight to the veteran's 
opinion as to the proper diagnosis.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But since the evidence against a diagnosis of 
Meniere's syndrome is more credible, the evidence against the 
claim far outweighs the evidence in favor, so there is no 
approximate balance of evidence.  Thus, the benefit of the 
doubt doctrine does not change the result here.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt rule 
inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's September 2006 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
December 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for direct service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence might be helpful in 
establishing his claim, and addressed what evidence was 
necessary with respect to the rating criteria  and the 
effective date of an award for service connection.   

That letter, however, did not notify the veteran of the 
evidence needed to establish service connection on a 
secondary basis.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, so that VA 
has the burden to establish that the veteran was not, in 
fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was notified that a required element for 
service connection is that he has a current disability.  
Since the veteran was unable to establish that he has a 
current Meniere's syndrome disability, regardless of what 
notice he received concerning the other requirements for 
secondary service connection, he could not have prevailed.  
The veteran was therefore not prejudiced by the flaw in the 
September 2006 letter.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (that contained his service 
treatment records), by obtaining the medical treatment 
records he authorized VA to obtain, by conducting a C&P 
examination, and by providing him with the opportunity to 
present his own, and his wife's, sworn testimony to 
substantiate his claim.  Since there are no outstanding 
requests, VA has met its duty to assist the veteran in 
substantiating his claim.  


ORDER

Service connection for Meniere's syndrome, to include as 
secondary to the veteran's service-connected bilateral 
hearing loss disability, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


